Case 1:19-cv-13775-NLH-AMD Document 29 Filed 06/16/20 Page 1 of 2 PageID: 324



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



  MICHAEL SCIORE and OLD CITY               Civil No. 19-13775 (NLH/AMD)
  PRETZEL COMPANY, LLC,

                  Plaintiffs,

         v.

  KELLY PHUNG, et al.,

                  Defendants.



                                    ORDER
              This matter comes before the Court by way of letter

applications     concerning     discovery     disputes   between   Defendants

Studio KP, LLC and Kelly Phung (hereinafter, “Defendants”) and

Plaintiffs     Michael   Sciore   and   Old    City   Pretzel   Company,   LLC

(hereinafter, “Plaintiffs”), (see Letter [D.I. 24], June 10, 2020;

Letter [D.I. 25], June 15, 2020; Letter [D.I. 26], June 15, 2020),

and Plaintiff’s oral application to stay discovery on Defendant’s

counterclaim. The Court conducted oral argument by way of telephone

conference on June 16, 2020 with counsel as set forth on the

record. For the reasons set forth on the record, and for good cause

shown:

              IT IS on this 16th day of June 2020,
Case 1:19-cv-13775-NLH-AMD Document 29 Filed 06/16/20 Page 2 of 2 PageID: 325



            ORDERED   that   Plaintiffs’    oral   application     to   stay

discovery shall be, and is hereby DENIED, for the reasons set forth

on the record; and it is further

            ORDERED   that   Plaintiffs’    objections    to   Defendants’

request for admissions shall be, and is hereby, STRICKEN, as set

forth on the record; and it is further

            ORDERED that Plaintiffs shall respond to Defendants’

request for admissions in accordance with Federal Rule of Civil

Procedure 36 within ten (10) days of this Order, as set forth on

the record; and it is further

            ORDERED that the deadline to amend the pleadings shall

be, and is hereby, extended to thirty (30) days following Defendant

Kelly Phung’s deposition, as set forth on the record.




                                   s/ Ann Marie Donio
                                   ANN MARIE DONIO
                                   UNITED STATES MAGISTRATE JUDGE


cc: Hon. Noel L. Hillman




                                     2
